DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Gajek et al. (US 10,270,027).
In re claim 1 Gajek discloses an MRAM cell (Fig 8), comprising: a magnetic tunnel junction (530) comprising a reference layer (532) having a fixed magnetization direction, a free layer (536), and a nonmagnetic tunnel barrier layer (534) located between the reference layer and the free layer, a spin torque oscillator stack (570); and a first nonmagnetic spacer layer (540) located between the free layer and the spin torque oscillator stack.
In re claim 2 Gajek discloses that the spin torque oscillator stack comprises a spin torque layer (572), a spin polarization layer (576) and a second nonmagnetic spacer (574) located between the spin torque layer and the spin polarization layer.
In re claim 3 Gajek discloses that the spin toque layer (572) is located on the first nonmagnetic spacer layer (note that while layers 550 and 560 are intervening, the claim language is simply “on”, not “directly on”), the second nonmagnetic spacer layer (574) is located on the spin torque layer, and the spin polarization layer (576) is located on the second nonmagnetic spacer layer.
Note that for both claims 2 and 3 Gajek also discloses a rearrangement of layers 572 and 576 around nonmagnetic spacer layer 574, see Col. 17, lines 22-28.
In re claim 4 Gajek discloses a nonmagnetic capping layer (580) located over the spin polarization layer and comprising a metallic material (Col. 17, lines 44-46).
In re claim 5 Gajek discloses that the spin toque oscillator stack is configured to provide an initial non-vertical torque to a magnetization of the free layer during an initial phase of precession of the magnetization of the free layer around a vertical axis that is parallel to the fixed vertical magnetization direction of the reference layer upon initiation of flow of current through the MRAM cell (Col. 18, line 39 – Col. 19, line 31). Also note that when the structure recited in a reference is substantially identical to that of the claims, as is the instant case as discussed in re claim 1 above, claimed properties or functions are presumed to be inherent. “"When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10811596. Although the claims at issue are not identical, they are not patentably distinct from each other because present claims 1-5 are anticipated by the limitations of ‘596 claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P SHOOK whose telephone number is (571)270-7890.  The examiner can normally be reached on 9:00 am - 5:00 pm, Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL P SHOOK/Primary Examiner, Art Unit 2896